VOYA LETTERHEAD VOYA LAW DEPARTMENT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM July 30, 2015 EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attention: Mr. Sonny Oh Re: Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C Correspondence in relation to Post-Effective Amendment No. 53 to Registration Statement on Form N-4 Prospectus Title: State University of New York Defined Contribution Retirement Plan File Nos. 811-02513 and 033-81216 Mr. Oh: On behalf of Voya Retirement Insurance and Annuity Company (the "Company") and its Variable Annuity Account C (the "Account") we responding to the following comments we received over the telephone on July 24, 2015, from you to the above-referenced Post-Effective Amendment to a Registration Statement on Form N-4, which was filed on June 9, 2015. Comment #1: Please be more precise in disclosing where changes apply. Include reference to section and subsection headings or page numbers as appropriate. Response #1: We have made revisions to the disclosures to be more specific as to where the changes apply by generally referencing the sections and subsections affected. Comment #2: Please make it clear whether a change in the disclosures about the Dollar Cost Averaging Program and Asset Rebalancing Program apply to both current and new contract holders and participants or just new contract holders and participants. Also, disclose the basis for making the change. Response #2: The changes included in the disclosures apply to both current and new contract owners and participants. We have revised the disclosures to make this clearer and added a statement regarding the Company’s right to make the changes. Comment #3: Please indicate that the revisions associated with contacting the company apply to the Statement of Additional Information in addition to the prospectus. Response #3: We have made revisions to the disclosures to include a reference to the Statement of Additional Information, as requested. Comment #4: Please enhance the “Systematic Distribution Options” disclosures to include a statement about the Company’s right to discontinue any of the systematic distribution options and change the terms for future elections. The text could be similar to the text in the Opportunity Plus supplement (033-75962), which was filed at the same time as the supplement under consideration. Response #4: We have added the disclosures as you suggested. PLAN | INVEST | PROTECT Voya Logo U.S. Securities and Exchange Commission July 30, 2015 Page 2 Comment #5: Please ensure that Powers of Attorney specific to the filing are included as an exhibit in Part C. Response: #5: Powers of Attorney from all the required officers and directors are included in the exhibits in Part C. Comment #6: For Item 27 in Part C, please breakout the number of qualified and non-qualified contracts. Response #6: We identified the number of both qualified and non-qualified contracts in response to Item 27 of Part C. Comment #7: Please file through correspondence a response to these comments, along with a revised supplement showing the changes made, and in the subsequent 485(b) filing please include the necessary Tandy representations in a cover letter. Response #7: Please find attached the revised supplement. Also included in this filing is a PDF document that is marked to show the changes made in relation to the comments received. In our 485(b) filing to complete this post-effective amendment, which we intend to file on or about August 10 th to be effective immediately, we will include a cover letter with the appropriate Tandy representations. We trust we have adequately responded to each of your comments. Please let us know if this is the case and we will complete this prospectus supplement through a 485(b) filing to be effective no later than August 10 th . Please call or email me with questions or comments. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Senior Counsel PLAN | INVEST | PROTECT Voya Logo Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C STATE UNIVERSITY OF NEW YORK DEFINED CONTRIBUTION RETIREMENT PLAN Supplement dated August 10, 2015, to the Contract Prospectus and Contract Prospectus Summary, each dated May 1, 2015. This supplement updates and amends certain information contained in your variable annuity Contract Prospectus, and Contract Prospectus Summary. Please read it carefully and keep it with your Contract Prospectus and Contract Prospectus Summary for future reference. Voya Retirement Insurance and Annuity Company (the “Company,” “we,” “us,” and “our”) will be changing the service platform upon which your contract is administered. Accordingly, certain contract provisions and benefits will be revised. The revisions will be effective on or around August 10, 2015 (the “Transition Date”). The purpose of this supplement is to identify these changes as well as to update and amend disclosures concerning the value of the death benefit during the accumulation phase. CONTACTING THE COMPANY Effective on the Transition Date, the Customer Service addresses and telephone number listed in CONTRACT OVERVIEW – Questions: Contacting the Company and on the first page of the Statement of Additional Information are deleted and replaced with the following: For regular mail , please use: Customer Service Voya
